DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second rotating screening drum and third shredding device in claim 21 must be shown or the features canceled from the claim(s). No new matter should be entered.
 Figures 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Numbering of a second rotating screening drum and a third shredding device is missing.  


Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 17-32 have been renumbered 18-33 since a previously canceled set of claims included a claim 17.
Claims 18-33 are objected to because of the following informalities:
In claim 18, line 18 states “for delivery to shredding device.” An article of “the” or “a” should be added before “shredding device” or “shredding device” should be made plural. Dependent claims 19-33 are also objected to for this reason. 
In claim 23, line 3 states “the second shredding” instead of “the second shredding device.” Dependent claims 24-33 are also rejected for this reason. 
Claim 28 recites the limitation “the rotating direction” in line 3. For consistency, the limitation should read “the direction of rotation.”
Claim 29 recites the limitation "the direction” in line 3.  For consistency, the limitation should read “the direction of rotation.”
Claim 18 recites the limitation "the adjacent stack,” “one stack” and “the other stack” in lines 13-14.  For consistency, the limitations should read "the adjacent shredding stack,” “one shredding stack” and “the other shredding stack”

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, lines 7-8 state that each of the first and second parallel shafts include a plurality of cutting elements mounted on said first shaft. It is unclear how the second parallel shaft can include cutting elements on the first shaft. Further in claim 18, on lines 10-13, the claim implies that cutting elements are on two stacks, but per line 8, cutting elements are only on the first shaft. For compact prosecution, Examiner will interpret one of these cutting elements as second cutting elements. 
Regarding claims 27, 29-30, and 32, the claims recite limitations on “a jam condition.” It is unclear if these are all different jam conditions or the same jam condition recited in claim 26.  
Claim 27 recites the limitation "the direction of rotation" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Dependent claims 28-33 are also rejected for this reason. 
Claim 28 recites the limitation  "the reverse direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Dependent claims 29-33 are also rejected for this reason. 
Allowable Subject Matter
Claims 18-33 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
The following is a statement of reasons for the indication of allowable subject matter: 
 It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious “a rotating screening drum disposed within the casing upstream of the first and second shredding devices and positioned between the first and second shredding devices, the rotating screening drum configured to permit fluid to pass therethrough while capturing solids on an outer surface for delivery to shredding device, an upstream portion of the rotating screening drum disposed upstream of an upstream portion of the shredding device, wherein the rotating screening drum is configured to rotate clockwise and counter clockwise to alternately distribute solids captured thereon to one of the first and second shredding devices.” In combination with the rest of the claimed limitations set forth in the independent claim. 
Searching by the examiner yielded prior art as follows:
Galanty (US 20030089806) teaches a system for comminuting solid waste material comprising a casing (412 in Fig. 10) defining a comminution chamber having two side walls (418 and 420 in Fig. 10) and being open on opposite sides thereof (428, 430 in Fig. 10; paragraph 0052, lines 4-5) for permitting the flow of liquid therethrough bearing solid waste material (paragraph 0052, lines 4-6) and being adapted for connection in a solid waste disposal channel (See Fig. 11); a first shredding device (438’ and 432’) and a second shredding device (438 and 432) disposed along a line extending perpendicular to a flow direction in the channel (See Fig. ; each of the first and second shredding devices comprising parallel first 
Chambers (US 5505388 A) teaches a casing (100 in Fig. 1) defining a comminution chamber and being open on opposite sides thereof for permitting the flow of liquid (See open side in Fig. 6, see flow in Fig. 7) therethrough bearing solid waste material (abstract, line 1-2) and being adapted for connection in a solid waste disposal channel (abstract, lines 3-4); a first shredding device (abstract, lines 4-7)
The first shredding device comprising parallel first and second shredding stacks  that include first and second rotating parallel shafts (4, 5 in Fig. 3), each of the first and second parallel shafts including a plurality of cutting elements (34 in Fig. 3) mounted on said first shaft in interspaced relationship with a plurality of second cutting elements (33 in Fig. 3) mounted on said second shaft, said cutting elements being positioned between and separated in an axial direction by spacers (Col. 3, line 32) which are coplanar with the cutting elements of the adjacent stack such that a cutting element from one stack and a spacer from the other stack form a pair of interactive shredding members (Col. 3, lines 28-35); a rotating screening drum (300 in Fig. 1) disposed within the casing upstream of the first shredding device (See position of 300 before shredding device 200 in Fig. 2) the rotating screening drum configured to permit fluid to pass therethrough while capturing solids on an outer surface for delivery to shredding device (abstract, lines 15-19), an upstream portion of the rotating screening drum disposed upstream of an upstream portion of the shredding device (See position of 300 relative to position of 200). 
The prior art neither alone nor in combination, anticipates nor renders obvious the claimed limitation/invention, and no motivation is found to modify the prior art to obtain the claimed invention of . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA V CALDERA whose telephone number is (571)272-6361.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725